Title: Certificate for Henry Beekman Livingston, 20 May 1779
From: Washington, George
To: 



[Middlebrook 20 May 1779]

I certify that Henry B. Livingston Esquire has served in the Army of the United States in the capacities of Captain, Lieutenant Colonel & Colonel, with the command of a regiment, in all which he has maintained the character of an intelligent, active & brave Officer, having distinguished himself upon several occasions. Given under my Hand at Middle Brook Camp the 20 day of May 1779.
